          Case 3:17-cv-08263-DJH Document 87 Filed 01/28/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Mikkel Jordahl, et al.,                         No. CV-17-08263-PCT-DJH
10                  Plaintiffs,                      JUDGMENT IN A CIVIL CASE
11   v.
12   Mark Brnovich, et al.,
13                  Defendants.
14
15            Decision by Court. This action came for consideration before the Court. The
16   issues have been considered and a decision has been rendered.

17            IT IS ORDERED AND ADJUDGED that pursuant to the Court’s Order filed
18   January 28, 2020, judgment of dismissal is entered and this action is hereby terminated.

19
20
21                                            Debra D. Lucas
22                                            District Court Executive/Clerk of Court
23
     January 28, 2020
24                                            s/ L. Figueroa
25                                       By: Deputy Clerk
26
27
28
